Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney docket number: 0013571USU/4692C 
Filling Date: 12/05/2019 
Priority Date: 12/06/2018 
Inventor: Nijmegen 
Examiner: Bilkis Jahan

DETAILED ACTION
1.	This office action responds to an amendment filed on 12/20/2021.

Acknowledgement
2.	The amendment filed on 12/20/2021, responding to the office action mailed on 07/22/2021, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-6, 9-12, 14-24 and 25.


Allowable Subject Matter
3.	Claims 1-6, 9-12, 14-24 and 25 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 




    PNG
    media_image1.png
    160
    108
    media_image1.png
    Greyscale

wherein the n-dopant comprises 2,3-dihydro-1H-benzoimidazole in combination with all other limitations as recited in claim 1.

6.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed composition comprising a material comprising a repeat unit of formula (I) and an n-dopant:

    PNG
    media_image1.png
    160
    108
    media_image1.png
    Greyscale

wherein the n-dopant comprises 2,3-dihydro-1H-benzoimidazole in combination with all other limitations as recited in claim 20.



7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BILKIS JAHAN/Primary Examiner, Art Unit 2896